Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,872,254 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Galarraga (US 2014/0354798) does not teach nor suggest in detail the limitations of “a processor coupled to the first camera and the second camera, the processor configured to: determine state information based on the first image data; determine a change value based on the state information; in response to the change value exceeding a threshold, identify a region of interest (ROI) based on the state information; retrieve the state value from the memory; in response to the state value being in motion and the change value not exceeding the threshold, update the ROI to correspond with the state information; and extract a portion of the second image data based on the ROI as a displayed image” as recited in Independent claim 1; “determining, by a processor, state information based on the first image data; determining, by the processor, a change value based on the state information; in response to the change value exceeding a threshold, identifying, by the processor, a region of interest (ROI) based on the state information; retrieving, by the processor, the state value from the memory; in response to the state value being in motion and the change value not exceeding the threshold, updating, by the processor, the ROI to correspond with the state information; and extracting, by the processor, a portion of the second image data based on the ROI as a displayed image” as recited in Independent claim 9; and “a digital mirror system coupled to the exterior camera and the driver monitoring system, wherein the digital mirror system is configured to: receive the occupant viewing information; determine a state value and a change value based on the occupant viewing information; store the state value in a memory, wherein the state value is one of stationary or in motion; in response to the change value exceeding a threshold, identifying a region of interest (ROD) based on the occupant viewing information; in response to the state value being in motion and the change value not exceeding the threshold, updating the ROI to correspond with the occupant viewing information; and extract a portion of the image from the exterior camera based on the ROI as a displayed image” as recited in Independent claim 16 (as supported by applicant’s enabling portions of the specification). Galarraga only teaches of systems that monitors a driver’s head/eye/gaze direction and updates the view on a display system to reflect the ROI that is detected. Whereas, as stated above, Applicant’s claimed invention is towards the use of a specific driver state/motion state value, which is compared to a threshold checked by the system to identify an ROI action. The state/motion flag is only set when the driver’s head/eye/gaze change exceeds a threshold, and thereafter the identification of an ROI action is determined based on the driver state/motion flag. 
Furthermore, the claim limitations discussed above, as recited in claims 1, 9 and 17 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481